COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Erin Broussard f/k/a Erin Arnel, Relator

Appellate case number:      01-18-00011-CV

Trial court case number:    16-DCV-233665

Trial court:                328th District Court of Fort Bend County

        On January 5, 2018, relator, Erin Broussard f/k/a Erin Arnel, filed a petition for
writ of mandamus seeking to compel the respondent, the Honorable Walter Armatys,
Associate Judge, to vacate his orders denying her motion to dismiss and denying her
motion for reconsideration in the underlying modification proceeding. With the petition,
relator also filed a motion for emergency stay of the underlying proceeding. See TEX. R.
APP. P. 52.10(a). Relator contends that “an emergency stay to maintain the status quo of
the parties” is needed because a trial has been “set for continuance o[n] January 8, 2018.”
Relator did not include a copy of the order setting the trial date as continued on January
8, 2018, or otherwise demonstrate why emergency relief is necessary. See TEX. R. APP.
P. 52.10(a).

       Accordingly, the Court denies relator’s motion. The Court further requests a
response to the petition for writ of mandamus by any real party in interest. See TEX. R.
APP. P. 52.8(b)(1). The response, if any, shall be filed within 20 days from the date of
this order. See id. 2, 52.4.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                              Acting for the Court
Date: January 11, 2018